DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0019 references the swivel in the last sentence as 106 twice when elsewhere it is referenced as 104. Change the reference swivel 104 to swivel 106.
The last sentence in paragraph 0020 is unclear how the actuator 106 can extend from the security bezel and cause itself to rotate when the security bezel in installed, which is extends from. It is suggested to change actuator 106 to tab 206.
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 is an exact duplicate of claim 5. Amend or remove claim.
Claim 15 is objected to because of the following informalities:
“is disposed” is missing from end of claim as it shows in other similar claims. Add “is disposed” to the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claims 1, 2, 4-7, 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng-Hsiang Chuang (US 20080179894 A1), hereinafter Chuang.

    PNG
    media_image1.png
    409
    652
    media_image1.png
    Greyscale

With regard to claim 1, Chuang teaches an equipment assembly, comprising: a first equipment housing (33) having a first penetration (as seen in FIG.4A); a latch assembly (15) disposed within the first equipment housing (33); a second equipment housing (32) having a second penetration (as seen in FIG.4A); and a security bezel (13) configured to cause the latch assembly (15) to rotate through the first penetration (as seen in FIG.4A) and the second penetration (as seen in FIG.4A) (security bezel 13 causes latch 15 to rotate by means of sliding along 142).
With regard to claim 2, Chuang teaches the equipment assembly of claim 1 further comprising a swivel (151) coupled to the latch assembly, the swivel (151) configured to lock into a slot (141) of the first equipment housing (33) (slot 141 is located on 14 which is of the first 
With regard to claim 4, Chuang teaches the equipment assembly of claim 1 further comprising an actuator (14) coupled to the latch assembly (the actuator 14 is coupled to the latch assembly 15 through slot 141 and swivel 151), the actuator (14) configured to convey a force from the security bezel (13) to the latch assembly (15) to cause the latch assembly to rotate (the force which slides the bezel 13 transfers to rotate latch 15 as described in the abstract).
With regard to claim 5, Chuang teaches the equipment assembly of claim 1 wherein the latch assembly (15) comprises an L shape (as traced in FIG.4A).
With regard to claim 6, Chuang teaches the equipment assembly of claim 1 wherein the latch assembly (15) comprises beveled edges (as seen in FIG.4A at least two edges are beveled on the latch 15).
With regard to claim 7, Chuang teaches the equipment assembly of claim 1 wherein the latch assembly (15) comprises an L shape (as traced in FIG.4A). 
With regard to claim 9, Chuang teaches the equipment assembly of claim 1 wherein the latch assembly (15) comprises and a first short section (as seen in FIG.4A) that is disposed 90 degrees from a second longer section (as seen in FIG.4A).
With regard to claim 10, Chuang teaches the equipment assembly of claim 9 wherein the longer section (as seen in FIG.4A) is coupled to a swivel (151) and an actuator (14) (the longer section is coupled to the swivel 151 by being formed together and coupled to the actuator 14 through 151). 
With regard to claim 11, Chuang teaches the equipment assembly of claim 9 wherein the longer section (as seen in FIG.4A) is integrally formed with a swivel (151) and an actuator (14) (the longer section is integrally formed to the swivel 151 as being formed together and integrally formed to the actuator 14 by means of the actuator slot 141. The slot is integral to the function of the swivel 151 and therefore makes the actuator integrally formed to the longer section indirectly).

    PNG
    media_image2.png
    554
    677
    media_image2.png
    Greyscale
 
With regard to claim 12, Chuang teaches the equipment assembly of claim 9 wherein the longer section (as seen in FIG.4A) is wider (as seen in FIG.4B) than the shorter section (as seen in FIG.4A).

    PNG
    media_image3.png
    571
    638
    media_image3.png
    Greyscale
  
With regard to claim 13, Chuang teaches the equipment assembly of claim 9 wherein the shorter section (as seen in FIG.4A) is disposed in a plane (see FIG.1) that is offset from and parallel to a plane in which a swivel (151) is disposed.
With regard to claim 14, Chuang teaches the equipment assembly of claim 9 wherein the shorter section (as seen in FIG.4A) is disposed in a plane (see FIG.1) that is offset from and parallel to a plane in which an actuator (14) is disposed.
With regard to claim 15, Chuang teaches the equipment assembly of claim 9 wherein a swivel (151) is disposed in a plane (see FIG.1) that is offset from and parallel to a plane in which an actuator (14).
With regard to claim 16, Chuang teaches the equipment assembly of claim 9 wherein an actuator (14) is disposed 90 degrees from the longer section (see FIG.1).
With regard to claim 17, Chuang teaches the equipment assembly of claim 9 wherein a swivel (151) is disposed greater than 90 degrees from the longer section (when measuring the angle from any reference point within the longer section, the swivel can be determined to be at angles greater than 90 degrees).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Shyue-Yang Wang (US 20020089190 A1), hereinafter Wang.
	With regard to claim 3, Chuang teaches the equipment assembly of claim 1 
Chuang does not teach the assembly further comprising a spring coupled to the latch assembly.
Wang teaches a similar assembly further comprising a spring (212) coupled to the latch assembly, the spring configured to convey a restoring force (paragraph 0033) to the latch assembly when it is rotated through the first penetration (216) and the second penetration (310).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the latching assembly of Chuang with the spring in 
With regard to claim 8, Chuang teaches the equipment assembly of claim 1 wherein the latch assembly comprises a swivel.
Chuang does not teach the latch assembly having a spring disposed around an axle.
Wang teaches a similar latch assembly having a spring (212) disposed around an axle.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the latch assembly of Chuang with the spring in Wang’s latch assembly so that the latch has a bias position either protruding through the first penetration and second penetration or is retracted into the first equipment housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY DEINLEIN whose telephone number is (571)272-4340. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RANDY DEINLEIN/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675